DETAILED ACTION
Status of Claims
In response to applicant’s amendment filed 4/20/2022, claims 1 and 3-19 are pending in this application. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-15, are rejected under 35 U.S.C. 103 as being unpatentable over Northrup et al. (US 2017/0307333) in view of Engelstein et al. (US 10,788,285). 

Regarding claim 1, Northrup discloses a device for firearm training comprising a trigger detection module configured to receive sensor data, and to output a trigger detection signal to an AR/VR system to cause an event. See paragraphs 0116, 0178-0181 (the event would be the display of the shot string in the VR world, based upon the sensed state of the trigger and firearm position). Northrup doesn’t disclose wherein the trigger events are classified into event types. However, this is established with regard to firearm simulations, as is disclosed by the training system of Englestein in col. 3: 18-25. It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing, to consider this with the Northrup system in order to provide a versatile simulation.  

Regarding claim 6, Northrup discloses wherein the sensors comprise accelerometers. See paragraph 0123.

Regarding claim 7, Northrup discloses acoustic sensors for trigger detection in paragraph 0164. 

Regarding claim 8, Northrup discloses a battery and wireless communication for the signal transmission in paragraph 0130. 

Regarding claims 9-10, Northrup discloses wherein the trigger event is a weapon firing firearm event. See paragraph 0179. 

Regarding claim 11, Northrup discloses wherein the system mounts to the rail of a firearm. See paragraph 0127. 

Regarding claims 12-13, Northrup discloses a VR display system that utilizes the firearm signal to show shot results. See paragraph 0181.

Regarding claim 14, Northrup discloses wherein the system calculates shot trajectory. See paragraph 0180. 

Regarding claim 15, Northrup discloses wherein the system uses blank cartridges with a firearm. See paragraph 0126. 


Claims 3-5, 16-19, are rejected under 35 U.S.C. 103 as being unpatentable over Northrup et al. (US 2017/0307333) in view of Engelstein et al. (US 10,788,285) and also Reitan (US 2013/0249947). 

Regarding claims 3-5, 16, Northrup does not disclose an AI aspect for classifying trigger events. However, the use of AI systems in simulations is established, as is disclosed by the AR system of Reitan in paragraphs 0186, 0249, 0376, 0381, and 0904. Note the use of layers, neurons, weights, non-linearity, use of bits and bitstrings, etc., in the AI process, as per claims 4-5. It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to consider such a scheme with the Northrup system, in order to provide a realistic and dynamic simulation.  

Regarding claim 17, Northrup discloses wherein the trigger detection module classifies the trigger event to one of a known trigger event type. See paragraph 0179 (weapon firing).

Regarding claims 18-19, Northrup discloses a VR display system that utilizes the firearm signal to show shot results. See paragraph 0181.

Arguments/Remarks
Applicant’s arguments and remarks dated 4/22/2022 have been fully considered, but they are moot in view of the new grounds of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A MUSSELMAN whose telephone number is (571)272-1814. The examiner can normally be reached Monday - Thursday, 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN M THAI can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY A MUSSELMAN/Primary Examiner, Art Unit 3715